Case 8:19-cv-00710-MSS-TGW Document 100-4 Filed 01/21/20 Page 1 of 4 PageID 2562




                              Exhibit 3
    Case 8:19-cv-00710-MSS-TGW Document 100-4 Filed 01/21/20 Page 2 of 4 PageID 2563




Published on About Verizon (https://www.verizon.com/about)
Home > Verizon Copyright Alert Program




Verizon Copyright Alert Program
Verizon respects the intellectual property rights of third parties. Accordingly, you may not use
Verizon's network, systems or servers to transmit, upload, download, post or submit any content,
images or data in any manner that constitutes an infringement of third party intellectual property
rights, including under US copyright law. You understand and agree that any and all use of the
Service, as defined in the Verizon Online Terms of Service (“Terms of Service”) is subject to the
terms of Verizon’s Copyright Alert Program, which are detailed below, and incorporated by
reference into the Terms of Service and Verizon’s Acceptable Use Policy (“AUP”). From time to time
we may make revisions to these terms, effective upon posting of such revisions to the Verizon
Website, as defined in the Terms of Service. The specific details and terms of Verizon’s Copyright
Alert Program are as follows:


                       The Verizon Copyright Alert Program informs you about possible
                       copyright infringement on your Internet service account (like
                       unlawful video or audio file sharing) so that you, as the account
                       owner, can take steps to prevent any future possible
                       infringement. File sharing copyrighted material without the
 What is               permission of the copyright owner or its authorized representative
 Verizon’s             is in many instances unlawful and can subject infringers to potential
 Copyright             civil and criminal liability. The unlawful use of copyrighted materials
 Alert                 also violates Verizon’s Terms of Service and Acceptable Use
 Program?              Policy, which can be found by clicking on the "Terms and
                       Conditions" link at the bottom of any page of our Website.

                       The Copyright Alert Program is designed to promote education and
                       awareness of copyright issues and does not include termination of
                       service at any stage of the process.


 Why is                In 2011, Verizon joined an agreement with other Internet Service
 Verizon               Providers, music labels, and movie studios to develop a new
 participating         Copyright Alert Program. The agreement establishes a more
 in the                standard approach to sending copyright alerts about possible
 Copyright             copyright infringements and provides customers with information
 Alert                 about copyrights and ways to obtain music, video and other
 Program?              copyrighted material legally.

                       We are changing the way we will inform you about possible
                       copyright infringements on your account and how we require
                       customers to acknowledge receiving copyright alerts.The Copyright
  Case 8:19-cv-00710-MSS-TGW Document 100-4 Filed 01/21/20 Page 3 of 4 PageID 2564
              Alert Program will use a series of email alerts and pop-up screens
              to let you know that your account is potentially being used for
              copyright infringement. For customers who fail to stop allegedly
              infringing activity over their Internet connection and who continue
              to receive copyright alerts, we will also be instituting temporary
              Internet speed reductions of 2 or 3 days for customers who receive
              at least 5 alerts.


             The program uses a series of alerts to let you know that your
             account is being used for possible copyright infringement.

             First and Second Alerts:

                  Are delivered by email and automatic voicemail to the
                  telephone number we have on file for you.
                  Notify you that one or more copyright owners have reported that
                  they believe your account has been involved in possible copyright
                  infringement activity.
                  Provide a link to information on how to check to see if file sharing
                  software is operating on your computer (and how to remove it) and
                  tell you where to find information on obtaining content legally.

             Third and Fourth Alerts:

                  Redirect your browser to a special web page where you can
How does          review and acknowledge receiving the alerts.
Verizon’s         Provide a short video about copyright law and the
Copyright         consequences of copyright infringement.
Alert             Require you to click on an “acknowledgement” button before
Program           you will be able to freely browse the Internet. Clicking the
work?             acknowledgement button does not require you to admit that
                  you or anyone else actually engaged in any infringing activity,
                  only that you have received the alert.

             Fifth and Sixth Alerts:

                  Redirect your browser to a special web page where you will
                  be given several options. You can:
                  Agree to an immediate temporary (2 or 3 day) reduction in
                  the speed of your Internet access service to 256kbps (a little
                  faster than typical dial-up speed);
                  Agree to the same temporary (2 or 3 day) speed reduction
                  but delay it for a period of 14 days; or
                  Ask for a review of the validity of your alerts by the American
                  Arbitration Association (AAA). There is a $35 review fee (that
                  you will get back if you win). For subscribers who meet
                  certain need-based eligibility criteria, the review fee will be
                  waived by the AAA.


What if I    You can file an appeal at any time after you receive your fifth or
think the    sixth alert and before the temporary speed reduction begins. The
alerts I     temporary speed reduction will not be implemented while your
  Case 8:19-cv-00710-MSS-TGW Document 100-4 Filed 01/21/20 Page 4 of 4 PageID 2565
received are review is pending with AAA. If the AAA finds in your favor, your
wrong?        Internet speed will not be reduced and your review fee will be
              refunded. We will also remove all notices of alleged infringement
              from your account. If the AAA finds that the alerts are valid, the
              temporary 2 or 3 day speed reduction will be applied to your
              Internet service. The review process is confidential and the AAA
              will not identify you to the copyright owner(s) who have sent the
              notices of alleged copyright infringement unless you authorize it to
              do so. Please visit www.copyrightinformation.org [1] for more
              information on the appeals process.


             Copyright owners use certain automated techniques to identify
             Internet users who they believe are engaged in possible illegal file
How does     sharing. When they find this kind of activity, the copyright owners
Verizon      send Verizon the name of the copyrighted work alleged to be
know my      infringed and the Internet Protocol (IP) address of the computer
account may that is suspected of sharing copyrighted content. Verizon matches
be involved? the IP address to the specific customer who was assigned that IP
             address at the time of the activity, and then notifies our customer of
             the possible copyright infringement.


                  The copyright owners do not know the actual identity of the user
                  assigned to the IP address associated with activity that they
                  believe may be illegal. While we know which customer was
How does
                  assigned to the IP address, we do not share that information with
Verizon
                  the copyright owners as part of the Copyright Alert
protect my
                  Program. Verizon will always respect your privacy and will not
privacy?
                  share information that identifies you personally or provide
                  your identity to copyright owners without a legal requirement
                  to do so (such as a subpoena or court order).


                  For more information about Verizon’s Copyright Alert Program,
                  please visit business.verizon.com/copyrightfaq [2].
Where do I
get more     You can also visit the Center for Copyright Information’s website
information? at www.copyrightinformation.org [3] for additional information on
             copyright alerts, as well as information on where to find movies,
             television shows and music legally.




Source URL: https://www.verizon.com/about/terms-conditions/verizon-copyright-alert-program
